Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 17,
2006, by and between QUEPASA CORPORATION, a Nevada corporation (the “Company”),
and MEXICANS & AMERICANS TRADING TOGETHER, INC., a Delaware corporation (the
“Holder”).

RECITAL:

The Company and Holder are parties to that certain Securities Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), which
provides, among other things, that Holder shall be issued 1,000,000 shares (the
“Common Shares”) of common stock of the Company, par value $0.001 per share (the
“Common Stock”), and two series of warrants (the “Warrants”) to purchase an
aggregate of 2,000,000 shares of Common Stock. Capitalized terms used but not
defined in this Agreement have the meanings assigned to such terms in the
Purchase Agreement. As an inducement to Holder to enter into the Purchase
Agreement, the Company agrees with Holder as follows:

AGREEMENT:

NOW, THEREFORE, the parties hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

1.1 Affiliates. “Affiliate” shall mean any person that, directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, any party specified in this Agreement.

1.2 Commission. “Commission” shall mean the United States Securities and
Exchange Commission or any other federal agency at the time administering the
Securities Act.

1.3 Common Shares. “Common Shares” shall mean the shares of Common Stock
acquired by Holder pursuant to the Purchase Agreement.

1.4 Effectiveness Deadline Date. “Effectiveness Deadline Date” means the 90th
calendar day following the Trigger Date; provided, that, if the Commission
reviews and has comments to a filed Shelf Registration Statement that would
require the filing of a pre-effective amendment thereto with the Commission,
then the Effectiveness Deadline Date shall be the 120th calendar day following
the Trigger Date.

1.5 Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, or any similar Federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.



--------------------------------------------------------------------------------

1.6 Person. “Person” shall mean any individual, partnership, limited liability
company, corporation, trust or other entity.

1.7 Register; Registered; Registration. “Register,” “registered” and
“registration” shall refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act, and the
declaration or ordering of the effectiveness of such registration statement by
the Commission.

1.8 Registrable Securities. “Registrable Securities” shall mean (i) the Common
Shares, (ii) the Warrant Shares, and (iii) all securities issued as a dividend
on, or other distribution with respect to, or in exchange or in replacement of,
the Common Shares or the Warrant Shares; provided, however, that any such
securities shall cease to be Registrable Securities when they (a) have been
registered pursuant to an effective registration statement under the Securities
Act and sold in a manner contemplated by the Shelf Registration Statement,
(b) have been transferred in compliance with Rule 144 under the Securities Act
(or any successor provision thereto), (c) are transferable pursuant to paragraph
(k) of such Rule 144 (or any successor provision thereto) and the Company shall
have issued certificates with respect to such securities not bearing a
restrictive legend and shall have removed any stop transfer order with respect
to such securities, or (d) have otherwise been transferred and new securities
not subject to transfer restrictions under the Securities Act have been
delivered by or on behalf of the Company.

1.9 Registration Expenses. “Registration Expenses” shall mean all expenses
incurred by the Company in complying with Section 2, including all registration
and filing fees, exchange listing fees, printing expenses, fees and
disbursements of counsel for the Company and reasonable fees and expenses for
counsel for Holder, state securities’ law fees and expenses, the expense of any
special consents and advice or similar audit services of independent auditors
incident to or required by any such registration.

1.10 Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

1.11 Warrant Shares. “Warrant Shares” shall mean the shares of Common Stock
issuable at any time to Holder pursuant to the exercise of any and all of the
Warrants.

2. Registration Rights.

2.1 Shelf Registration.

(a) The Company shall prepare and file with the Commission as soon as
practicable, but in no event later than 30 days after the date of closing of the
purchase and sale of the Common Shares pursuant to the Purchase Agreement (the
“Trigger Date”), a registration statement or a post-effective amendment to any
existing registration statement (the “Initial Shelf Registration Statement,”
which, together with any Subsequent Shelf Registration Statement (as defined
below), including, in each case, the prospectus, amendments and supplements to
such registration statements, and including post-effective amendments, all
exhibits, and all materials incorporated by reference or deemed to be
incorporated by reference in such registration

 

2



--------------------------------------------------------------------------------

statements, are herein collectively referred to as the “Shelf Registration
Statement”) for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 of the Securities Act (the “Shelf Registration”) registering the
resale from time to time by Holder of all of the Registrable Securities. The
Initial Shelf Registration Statement shall be on Form S-3, Form SB-2 or other
appropriate form under the Securities Act permitting registration of such
Registrable Securities for resale by Holder from time to time as set forth in
the Initial Shelf Registration Statement. The Company shall use its best efforts
to cause the Initial Shelf Registration Statement to be declared effective under
the Securities Act as promptly as is practicable, and in any event not later
than the Effectiveness Deadline Date, and to keep the Initial Shelf Registration
Statement (or any Subsequent Shelf Registration Statement) continuously
effective under the Securities Act to permit the prospectus included therein to
be lawfully delivered by Holder, for a period that will terminate when all the
Registrable Securities covered by the Shelf Registration Statement have been
sold pursuant thereto or when all such securities cease to be Registrable
Securities (such period, the “Effectiveness Period”).

(b) If the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period (other than because all Registrable Securities
registered thereunder have been resold pursuant thereto or have otherwise ceased
to be Registrable Securities), the Company shall use its best efforts to obtain
the prompt withdrawal of any order suspending the effectiveness thereof, and in
any event shall within thirty (30) days of such cessation of effectiveness amend
such Shelf Registration Statement in a manner reasonably expected to obtain the
withdrawal of the order suspending the effectiveness thereof, or file an
additional Shelf Registration Statement covering all of the securities that as
of the date of such filing are Registrable Securities (a “Subsequent Shelf
Registration Statement”). If a Subsequent Shelf Registration Statement is filed,
the Company shall use its best efforts to cause the Subsequent Shelf
Registration Statement to become effective as promptly as is practicable after
such filing and to keep such Subsequent Shelf Registration Statement
continuously effective until the end of the Effectiveness Period.

(c) The Company shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act.

(d) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the related prospectus
and any amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

2.2 Registration Procedures. In connection with the Shelf Registration
contemplated by Section 2.1 hereof, the following provisions shall apply:

(a) The Company shall furnish to Holder, prior to the filing thereof with the
Commission, a copy of any Shelf Registration Statement and each amendment
thereof

 

3



--------------------------------------------------------------------------------

and each supplement, if any, to the prospectus included therein, which documents
will be subject to the review and comment of Holder and its counsel, and the
Company shall make such changes to the Shelf Registration Statement, when so
filed with the Commission, as are reasonably requested by Holder or counsel.

(b) The Company shall give written notice to Holder (which notice pursuant to
clauses (ii) through (v) hereof shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made):

(i) when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

(v) of the happening of any event that requires the Company to file a
post-effective amendment to the Shelf Registration Statement or a supplement to
the prospectus or a current report on Form 8-K under the Exchange Act in order
that the Shelf Registration Statement or the prospectus do not contain an untrue
statement of a material fact nor omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
prospectus, in light of the circumstances under which they were made) not
misleading.

(c) The Company shall make every reasonable effort to obtain the withdrawal, at
the earliest possible time, of any order suspending the effectiveness of the
Shelf Registration Statement or the lifting of any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction in which they have been qualified for
sale.

(d) The Company shall furnish to Holder, without charge, as many conformed
copies as Holder may reasonably request of the Shelf Registration Statement and
any post-effective amendment thereto, including financial statements and
schedules, if applicable, and, if Holder so requests in writing, all exhibits
thereto (including those, if any, incorporated by reference).

(e) The Company shall, during the Effectiveness Period, deliver to Holder,
without charge, as many copies of the prospectus (including each preliminary
prospectus, if any) included in the Shelf Registration Statement and any
amendment or

 

4



--------------------------------------------------------------------------------

supplement thereto as Holder may reasonably request. The Company consents,
subject to the provisions of this Agreement, to the use of the prospectus or any
amendment or supplement thereto by Holder in connection with the offering and
sale of the Registrable Securities covered by the prospectus, or any amendment
or supplement thereto, included in the Shelf Registration Statement.

(f) Prior to any public offering of the Registrable Securities pursuant to any
Shelf Registration Statement, the Company shall register or qualify or cooperate
with Holder and its counsel in connection with the registration or qualification
of the Registrable Securities for offer and sale under the securities or “blue
sky” laws of such states of the United States as Holder reasonably requests in
writing and do any and all other acts or things reasonably necessary or
advisable to enable the offer and sale in such jurisdictions of the Registrable
Securities covered by such Shelf Registration Statement; provided, however, that
in no event shall the Company be required to qualify to do business as a foreign
corporation in any jurisdiction where it would not, but for the requirements of
this paragraph (f), be required to be so qualified, to subject itself to
taxation in any such jurisdiction or to consent to general service of process in
any such jurisdiction.

(g) The Company shall cooperate with Holder to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
pursuant to any Shelf Registration Statement not bearing any restrictive legends
and in such denominations and registered in such names as Holder may request a
reasonable period of time prior to sales of the Registrable Securities pursuant
to such Shelf Registration Statement.

(h) Upon the occurrence of any event contemplated by paragraphs (ii) through
(v) of Section 2.2(b) above during the Effectiveness Period, the Company shall
promptly prepare and file a post-effective amendment to the Shelf Registration
Statement or a supplement to the related prospectus and any other required
document so that, as thereafter delivered to Holder or purchasers of Registrable
Securities, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies Holder in
accordance with paragraphs (ii) through (v) of Section 2.2(b) above to suspend
the use of the prospectus until the requisite changes to the prospectus have
been made, then Holder shall suspend use of such prospectus and, if so directed
by the Company, destroy or deliver to the Company all copies then in Holder’s
possession of the prospectus covering such Registrable Securities that was in
effect at the time of such notice (such period during which the availability of
the Shelf Registration Statement and any related prospectus is suspended being a
“Deferral Period”). The Company will use its best efforts to ensure that the use
of the prospectus may be resumed as promptly as is practicable. The Company
shall be entitled to exercise its right under this Section 2.2(h) to suspend the
availability of the Shelf Registration Statement or any prospectus for one or
more periods not to exceed 30 days in any 3 month period and not to exceed, in
the aggregate, 90 days in any 12 month period, provided however that any
Deferral Period will be for the minimum period reasonably required for the
Company to prepare and file the necessary documents; and provided further that
the Company agrees that it shall not suspend trading under the prospectus due to
the occurrence of an event contemplated by Section 2.2(b)(v) unless the Company
shall black-out trading for all of its officers and members of its board of
directors for the same period of time.

 

5



--------------------------------------------------------------------------------

(i) The Company shall prepare and file with the Commission such amendments and
post-effective amendments to each Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement continuously effective for
the Effectiveness Period and shall cause the related prospectus to be
supplemented by any required prospectus supplement to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act.

(j) The Company may require Holder to furnish to the Company, as a condition to
registering the Registrable Securities, such information regarding Holder and
the distribution of the Registrable Securities as is required under the
Securities Act for inclusion therein, as the Company may from time to time
reasonably require for inclusion in the Shelf Registration Statement.

(k) The Company shall use its best efforts to take all other steps necessary to
effect the registration of the Registrable Securities covered by a Shelf
Registration Statement contemplated hereby in accordance with the terms hereof.

(l) The Company shall as promptly as practicable (if reasonably requested by
Holder) incorporate in a prospectus supplement or post-effective amendment to
the Shelf Registration Statement such information as Holder shall, on the basis
of an opinion of counsel experienced in such matters, determine to be required
to be included therein and make any required filings of such prospectus
supplement or such post-effective amendment; provided that the Company shall not
be required to take any actions under this Section 2.2(l) that are not, in the
reasonable opinion of counsel for the Company, in compliance with applicable law
and acceptable to the Company in its reasonable discretion.

2.3 Expenses of Registration. The Company shall pay all Registration Expenses
incurred in connection with the performance of the Company’s obligations under
this Agreement.

3. Indemnification.

3.1 Indemnification by the Company. Except as limited by Section 3.3, the
Company agrees to indemnify and hold harmless Holder and its Affiliates, and
each person, if any, who controls Holder within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, against all claims,
losses, damages and liabilities, joint or several (or actions in respect
thereof, and including, but not limited to, any claims, losses, damages,
liabilities or actions relating to purchases and sales of the Registrable
Securities), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, to which any of them may become subject
under the Securities Act, the Exchange Act or other federal or state law,
arising out of or based on the following:

(a) any untrue statement or alleged untrue statement of a material fact
contained in the Shelf Registration Statement, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

6



--------------------------------------------------------------------------------

(b) any violation by the Company of any federal, state or common law rule or
regulation applicable to the Company in connection with the Shelf Registration;
and

(c) any legal and any other expenses reasonably incurred in connection with
(i) investigating or defending any such claim, loss, damage, liability or
action, as incurred related to the foregoing; or (ii) successfully enforcing the
rights granted by this Section 3.1.

3.2 Indemnification by Holder. Holder shall indemnify the Company and its
Affiliates, including its directors, its officers who sign such Shelf
Registration Statement and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, against all claims, losses, damages and liabilities, joint or
several (or actions in respect thereof), including any of the foregoing incurred
in settlement of any litigation, commenced or threatened, to which they may
become subject under the Securities Act or other federal or state law, arising
out of or based on:

(a) any untrue statement or alleged untrue statement of a material fact
contained in the Shelf Registration Statement, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission is made in the Shelf Registration Statement in
reliance upon and in conformity with written information furnished to the
Company by an instrument duly executed by Holder and stated to be specifically
for use therein;

(b) Holder’s failure to comply with the prospectus delivery requirements of the
Securities Act at any time when the Company does not meet the conditions for use
of Rule 172 under the Securities Act, has advised Holder in writing that the
Company does not meet such conditions and that therefore Holder is required to
deliver a prospectus in connection with any sale or other disposition of
Registrable Securities and has provided such Holder with a current prospectus
for such use;

(c) the use by Holder of an outdated or defective prospectus after the Company
has notified Holder that such prospectus is outdated or defective and the use of
a corrected or updated prospectus would have avoided such claims, losses,
damages, liabilities or expenses; and

(d) any legal and other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, as
incurred related to the foregoing.

3.3 Limitation on the Indemnification Obligation.

(a) No party required to provide indemnification under this Section 3 (the
“Indemnifying Party”) shall be liable, nor shall it have any indemnification
obligation

 

7



--------------------------------------------------------------------------------

hereunder, for any amounts paid in settlement by any party entitled to
indemnification hereunder (the “Indemnified Party”) of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Indemnifying Party (which consent shall not be unreasonably withheld).

(b) The Company shall not be liable under Section 3.1 hereof for any such claim,
loss, damage, liability or expense to the extent it arises out of or is based on
any of the matters described in Section 3.2(a)-(d) above.

(c) Holder shall not be liable under Section 3.2 hereof for any amount in excess
of the proceeds received by Holder for the sale of the Registrable Securities
covered by the Shelf Registration Statement.

3.4 Indemnification Procedure. Each Indemnified Party shall give notice to the
Indemnifying Party promptly after such Indemnified Party has actual knowledge of
any claim as to which indemnity may be sought, and shall permit the Indemnifying
Party to assume the defense of any such claim or any litigation resulting
therefrom, provided the Indemnifying Party acknowledges its obligations to
indemnify the Indemnified Party with respect to the claim and provided further
that counsel for the Indemnifying Party, who shall conduct the defense of such
claim or litigation, shall be approved by the Indemnified Party (whose approval
shall not unreasonably be withheld), and the Indemnified Party may participate
in such defense at such party’s expense, and provided further that the failure
of any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 3 except to the extent
that the failure to give such notice is materially prejudicial to an
Indemnifying Party’s ability to defend such action and provided further, that
the Indemnifying Party shall not assume the defense for matters as to which
there is a conflict of interest or the Indemnified Party and the Indemnifying
Party can reasonably argue separate and different defenses; however, in such
event, the Indemnifying Party shall still bear the expense of the Indemnified
Party’s defense. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. If the Indemnifying Party does not assume the defense of any claim
or proceeding resulting therefrom, the Indemnified Party may defend against such
claim or proceeding as the Indemnified Party may deem appropriate and may settle
such claim or proceeding in such manner as the Indemnified Party may deem
appropriate with the Indemnifying Party’s consent which shall not be
unreasonably withheld, all without prejudice to its right to indemnification
hereunder.

3.5 Contribution, Allocation, etc. If the indemnification provided for in this
Section 3 is held by a court of competent jurisdiction to be unavailable or
insufficient to hold harmless an Indemnified Party in respect of any losses,
claims, damages or liabilities or actions in respect thereof referred to
therein, then each Indemnifying Party shall in lieu of indemnifying such
Indemnified Party contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages, liabilities or actions in
such proportion as appropriate to reflect the relative fault of the Company, on
the one hand, and Holder, on the other, in connection with the statements,
omissions or actions which resulted in such losses, claims,

 

8



--------------------------------------------------------------------------------

damages, liabilities or actions as well as any other relevant equitable
considerations, including the failure to give any notice under Section 3.4. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact relates to information
supplied by the Company, on the one hand, or Holder, on the other, and to the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and Holder agree that
it would not be just and equitable if contributions pursuant to this paragraph
where determined by pro rata allocation or by any other method of allocation
which did not take account of the equitable considerations referred to above in
this paragraph. The amount paid or payable by an Indemnified Party as a result
of the losses, claims, damages, liabilities or action in respect thereof,
referred to above in this paragraph, shall be deemed to include any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this paragraph, Holder shall not be required to contribute any
amount in excess of the lesser of (i) the proceeds received by Holder for the
sale of the Registrable Securities covered by the Shelf Registration Statement
and (ii) the amount of any damages which it would have otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission. No
person guilty of fraudulent misrepresentation shall be entitled to contribution
from any person who is not guilty of such fraudulent misrepresentation.

4. Miscellaneous Provisions.

4.1 Transfer of Registration Rights. The registration rights granted under this
Agreement may be assigned or otherwise conveyed by Holder, without the consent
of the Company and without the need for an express assignment, to any Person in
connection with the transfer of Registrable Securities to such Person; provided,
however, that the Company is given written notice of such transfer stating the
name and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such registration rights are being transferred
or assigned.

4.2 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without giving
effect to conflict of laws or any other rules or principles which may require
the application of the laws of any other jurisdiction.

4.3 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to Holder, upon any breach or default by the Company under this
Agreement, shall impair any such right, power or remedy of Holder nor shall it
be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereunder occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of Holder or any breach
or default under this Agreement, or any waiver on the part of Holder of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to Holder
or the Company shall be cumulative and not alternative.

 

9



--------------------------------------------------------------------------------

4.4 Rule 144. The Company shall use its best efforts to file the reports
required to be filed by it under the Securities Act and the Exchange Act in a
timely manner and, if at any time, the Company is not required to file such
reports, it will, upon the request of Holder, make publicly available other
information so long as necessary to permit sales of their securities to be made
pursuant to Rule 144 under the Securities Act. The Company covenants that it
will take such further action as Holder may reasonably request, all to the
extent required from time to time, to enable Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144. Upon the request of Holder, the Company
shall deliver to Holder a written statement as to whether it has complied with
such filing requirements.

4.5 Remedies. Each of the parties hereto acknowledges and agrees that any
failure by a party to perform its obligations hereunder or otherwise breach this
Agreement would cause irreparable injury for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, a party may obtain such
relief as may be required to specifically enforce the other party’s obligations
hereunder. The parties further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

4.6 No Inconsistent Agreements; Most Favored Nation. The Company will not on or
after the date of this Agreement enter into any agreement with respect to its
securities that is inconsistent with the rights granted to Holder in this
Agreement or otherwise conflicts with the provisions hereof. The Company
represents and warrants that the rights granted to Holder hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of securities of the Company under any agreement in effect on the date
hereof. To the extent that the Company extends any registration rights to
Richard L. Scott, F. Stephen Allen or any of their respective Affiliates,
successors or assigns, then the Company, if and to the extent the Holder holds
Registrable Securities, shall extend the same rights to Holder. The preceding
sentence shall be solely for the purpose of expanding Holder’s rights under this
Agreement and in no way shall such sentence limit Holder’s rights under this
Agreement.

4.7 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements, correspondence, arrangements and
understandings relating to the subject matter hereof.

4.8 Binding Effect. All of the terms, provisions and conditions hereof shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, personal representatives, successors and
assigns.

4.9 Headings; Construction. The headings contained herein are for the purposes
of convenience only, and will not be deemed to constitute a part of this
Agreement or to affect the meaning or interpretation of this Agreement in any
way. Unless the context clearly states otherwise, the use of the singular or
plural in this Agreement shall include the other and the use of any gender shall
include all others. The parties have participated jointly in the negotiation and
drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. All references herein to Sections shall refer to this Agreement
unless the context clearly otherwise requires.

 

10



--------------------------------------------------------------------------------

4.10 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given upon (a) transmitter’s confirmation of receipt of a
facsimile transmission, if during business hours of a business day, otherwise on
the next business day, (b) confirmed delivery by a standard overnight carrier or
when delivered by hand or (c) the expiration of five (5) business days (or seven
(7) business days where the addressee is not in the United States) after the day
when mailed by certified or registered mail, postage prepaid, to the addresses
set forth in the Purchase Agreement or to such other address as any party may,
from time to time, designate in a written notice given in a like manner.

4.11 Severability of Provisions. If a court in any proceeding holds any
provision of this Agreement or its application to any person or circumstance
invalid, illegal or unenforceable, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those to
which it was held to be invalid, illegal or unenforceable, shall not be
affected, and shall be valid, legal and enforceable to the fullest extent
permitted by law, but only if and to the extent such enforcement would not
materially and adversely frustrate the parties’ essential objectives as
expressed in this Agreement. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties intend that the court add to this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be valid and enforceable, so as to effect the original intent
of the parties to the greatest extent possible.

4.12 Third Party Beneficiaries. Except as set forth in Sections 3.1 and 3.2
hereof, this Agreement does not create, and will not be construed as creating,
any rights enforceable by any person not a party to this Agreement.

4.13 Amendment. This Agreement may be amended, modified, superseded, or canceled
only by a written instrument signed by all of the parties hereto and any of the
terms, provisions and conditions hereof may be waived, only by a written
instrument signed by the waiving party.

4.14 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and each such counterpart shall for al purposes be deemed
to be an original, and all such counterparts shall together constitute but one
and the same instrument. Facsimile signatures on this Agreement shall be deemed
to be original signatures for all purposes.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

QUEPASA CORPORATION

7550 E. Redfield Road, Suite A

Scottsdale, AZ 85260

Fax:                                 

Attn: Robert B. Stearns

By:  

/s/ Robert B. Stearns

Name:   Robert B. Stearns Title:   Chairman and Chief Executive Officer

MEXICANS & AMERICANS TRADING

TOGETHER, INC.

7550 IH 10 West, Suite 630

San Antonio, TX 78229

Fax:                                  Attn: Andres Gonzalez Saravia By:  

/s/ Andres Gonzalez Saravia

Name:   Andres Gonzalez Saravia Title:   President